Citation Nr: 1335094	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include social phobia.

2.  Entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from a remand of this claim, it is necessary to ensure a complete and accurate record upon which to make an informed decision on this claim.

The Veteran contends that he has an acquired psychiatric disability as a result of his military service, or, in the alternative, that his pre-existing psychiatric disability was made permanently worse by his service.  Specifically, in a May 2010 statement he reports that he suspects he had social phobia his entire life, but that his service aggravated it.  In his Notice of Disagreement from May 2011, he states that he had no physical manifestations of his social phobia prior to service, and that he used alcohol to cope with the social phobia.  His mother has reported that he saw a doctor regarding social phobia and anxiety during high school.  The Veteran has also stated that he had been given multiple diagnoses since age 14 when he worked with a counselor for family issues, but was not treated medically until he was in the military.  He further reported that he saw a psychiatrist as a child because of running away and truancy.  On remand, the Veteran's complete treatment records dated prior to his military service should be obtained.

In addition, in his May 2010 statement, the Veteran also reported that his alcoholism led him to receive an Article 15 non-judicial punishment for being drunk on duty, and that at one point he decided to go AWOL (absent without leave) while intoxicated.  The Board notes that there is no information in the service personnel records (SPRs) of record relating to either of these events.  Therefore, as the Veteran's SPRs appear to be incomplete, attempts should be made to obtain these records upon remand.  A request for any service clinical records should also be made.

As the case must be remanded for the foregoing reasons, any relevant VA recent VA treatment records should also be obtained.  The Veteran should also be provided a VCAA letter as to the matter of secondary service connection for alcoholism.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for service connection for alcoholism, as secondary to a psychiatric disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical, alcohol treatment, and mental health records, and a complete copy of his service personnel records.

3.  Ask the Veteran to identify all medical care providers, to include any counselors and psychiatrists, that treated him for any psychiatric problems prior to April 2003.  Make arrangements to obtain all records that he adequately identifies.

4.  Make arrangements to obtain the Veteran's VA treatment records, dated since September 2008.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

